3 U.S. 305 (____)
3 Dall. 305
HUNTER
versus
FAIRFAX'S Devisee.
Supreme Court of United States.

Lee and Ingersoll, in objection to the request.
But, BY THE COURT:  In all questions of this nature, we must be governed by a found discretion; in order to prevent, on the one hand, an unnecessary procrastination, and, on the other hand, to avoid an injurious precipitation of trials. In the present instance, we think there is a sufficient foundation laid before us, to justify our granting a continuance 'till the next Term. If the cause were now to be taken up, it must be heard and decided ex parte. It is true, that counsel might even at this time be employed, so as to admit, perhaps, of an argument before the court rises; but it is reasonable, that in a cause of such magnitude,[*] the counsel should have an opportunity *306 to investigate the principles, and to consider the authorities connected with it, out of term, and unencumbered by the pressure of the current business of the court.
Let the Cause be continued.
NOTES
[*]  The Attorney General stated the point in controversy to arise on these facts: Lord Fairfax was a citizen of Virginia, and died in the year 1780; having made a will by which he devised certain lands in that state, to the Defendant in error, who then was, and ever has been, a British subject, resident in Great Britain. The question is, whether being thus an alien, the Defendant in error can take and hold the lands by devise? And, it will be contended, that his title is completely protected by the Treaty of Peace, concluded between the United States and Great Britain, in the year 1783.

CHASE, Justice: I recollect, that in Harrison's case, a decision in favor of such a devisee's title was given, by a court in Maryland. It is a matter, however, of great moment; and ought to be deliberately and finally settled.